UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6490


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MUANGU GHOTA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:13-cr-00105-JRS-1)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muangu Ghota, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Muangu Ghota appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for reduction of sentence.

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Ghota, No. 3:13-cr-00105-JRS-1 (E.D. Va.

Mar. 29, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument     would   not    aid   the   decisional

process.

                                                                         AFFIRMED




                                        2